DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-9, 12-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1, 9 and 14, the Applicant has sufficiently amended and claimed the light fixture by incorporating the allowable subject matter indicated in the previous Office action filed October 7, 2021.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the electronics housing, the (first) connector assembly, and the (plurality of/at least one/first and second) light module(s) relative to one another, and in particular to:
Independent Claim 1: the base wall comprises a channel having opposing open ends and extending in a direction opposite from the top wall, wherein the channel is in communication with the housing chamber, and wherein the first connector assembly and the second connector assembly each comprise: a housing support location comprising an opening and a housing mounting feature; a plurality of module support locations, each comprising an opening and a module mounting feature; and a passageway, wherein the opening of the housing support location is in fluid communication with each of the openings of the plurality of module support locations via the passageway, and wherein the electronics housing is supported relative to the first connector assembly and the second connector assembly such that each of the opposing open ends of the channel is in fluid communication with the opening of the housing support 
Independent Claim 9: the electronics housing further comprises a base wall, a top wall opposite from the base wall, and at least one side wall extending from the base wall to the top wall; the base wall, the top wall, and the at least one side wall define a housing chamber;  US2008 16521798 3Attorney Docket No.: 0N0023-1169804 Page 21 of 24 the base wall comprises a channel portion extending in a direction opposite from the top wall; the channel portion is in communication with the housing chamber; and the first end of the electronics housing is attached to the housing support location such that the channel portion is in fluid communication with the opening of the housing mounting feature; and
Independent Claim 14: the inner plate of each of the first connector assembly and the second connector assembly comprises: a housing support location comprising an opening and a housing mounting feature; and a plurality of module support locations, each module support location comprising an opening and a module mounting feature, wherein the opening of the housing support location is in fluid communication with each of the openings of the module support locations via the passageway.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 9,016,892 B1 to Scribante et al. that teaches a light fixture with electronics housing and ventilation means [note Figures 1-10].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
Wednesday, February 2, 2022

/Jason M Han/Primary Examiner, Art Unit 2875